Title: To Thomas Jefferson from Martha Jefferson Randolph, 1 January 1796
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas



Dunginess Jan 1rst 1796

Mr. Randolph having determined to spend some months at Varina I am under the necessity of troubling you my dearest Father with a memorandum of the articles we shall want from Monticello. We have spent the hollidays and indeed every day in such a perpetual round of visiting and recieving visits that I have not had a moment to my self since I came down and we shall leave this on our way to Richmond next sunday where I hope to recieve a letter from you. Give my love to Maria and the children and believe me dearest Father with unchangeable affection your’s in great haste

M Randolph


The waggon will be at Monticello the 5th or 6th of the month.

